DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. The Action is responsive to the Application filed 11/01/2021.
2. Claims 1-12 are pending, claims 1-20 rejected in which claims 1, 5 and 9 are independent. 
 Priority
3. Applicant’s claim for the benefit of a prior-filed application 16944038, filed 07/30/2020, to which the instant application is a division, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statement
4. The Information Disclosure Statement(s) received on 05/28/2022 is in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. § 103 as being unpatentable over
Adegan: "METHOD FOR GENERATING A REPAIR ESTIMATE THROUGH PREDICTIVE ANALYTICS", (U.S. Patent US 10360601 B1, filed December 11, 2015 and issued July 23, 2019), in view of
Mullen et al.: "USING VEHICLE DATA AND CRASH FORCE DATA IN DETERMINING AN INDICATION OF WHETHER A VEHICLE IN A VEHICLE COLLISION IS A TOTAL LOSS", (U.S. Patent Application Publication US 20210295441 A1, DATE FILED 2017-06-20 and DATE PUBLISHED 2021-09-23, hereafter "Mullen”).

As per claim 9, Adegan teaches a method implemented by a server computer, the method comprising: 
receiving, from a data repository, a first set of repair estimate records, each repair estimate record specifying one or more damaged parts of a first vehicle and a first set of associated repair documents specifying instructions for repairing the one or more damaged parts of the first vehicle (See col. 6, lines 6-7, 42-43 and 48-50, receiving input from repair shop database and based on evaluation of all previous estimate data of vehicles that have incurred damage to produce a reliable repair estimate and resulting in a more accurate outcome for the estimated cost and suggested parts-lists, refinish and repair operations. Here the parts-lists suggested being based on previous estimate data of incurred damage teaches damaged parts of currently incurred damage vehicle; and the resulted more accurate outcome for the estimated cost and suggested parts-lists, refinish and repair operations teaches a first set of associated repair documents specifying instructions for repairing the one or more damaged parts of the first vehicle); 
extracting first vehicle information including a first manufacturer of the first vehicle from the set of repair estimate records, and individual repair documents from the first set of associated repair documents, wherein each repair document corresponds to one or more damaged parts of the first vehicle (See col. 9, lines 6-10 and 20-21, col. 23, lines 58-67, and col. 40, lines 25-28, various databases including existing estimate database 120, which includes multiple images of the vehicle for each repair estimate, and databases for various vehicle data or information; data-gathering for vehicles becomes more sophisticated 20 and readily available; the estimates written at different shops by different estimators typically have such a high variance of cost, is that there are four different types of repair parts, namely OEM, Original Equipment Manufacturer, Aftermarket, lower-cost alternatives to OEM parts, recycled parts and remanufactured parts that have been recovered and/or reconditioned by recycling facilities for the purpose of reuse in a collision repair; and grading the extent-of-damage of each estimate and part associated with a collision repair and associated images of damaged vehicles to specify an extent-of -damage for a given collision. Here the data-gathering for vehicles teaches extracting vehicle information from various sources, including multiple images of the vehicle for each repair estimate, the estimate records, in estimate databases, the repair documents; and the grading of the extent-of-damage of each estimate and part teaches individual repair documents); 
applying a data categorization model to determine one or more associative relationships between the extracted first vehicle information, the individual repair documents, and the one or more damaged parts of the first vehicle, wherein the associative relationships are stored as records in a mapping dataset (See col. 11, lines 10-20, a carrier guidelines database includes specific guidelines of each insurance carrier with regards to various aspects of the repair, including data of parts (recycled, after market and their percentages, for example) to be used for the repair, disallowable part categories, repair versus replace,  part certifications, … etc. and a parts-list that adheres to the vehicle's underlying insurance carrier's requirements is generated. Here the insurance carrier’s guidelines with regard to vehicle repair teaches the data categorization model that determines relationship between repair document (data), parts for repair or replace the damaged part, and vehicle information and the generated parts-list that adheres to the vehicle's underlying insurance carrier's requirements teaches the records in a mapping dataset that associates the relationship); 
receiving a second set of associated repair documents specifying instructions for repairing the one or more damaged parts of the first vehicle (See col. 23, lines 5-10 and 42-49 and 55-57, effectively combining all the necessary parts and repair procedures from all points-of-impact and in real-time calculate the necessary refinish, structural, mechanical, frame, etc. hours and materials, in order to produce a simple and accurate estimate for the given collision damage; and it is that if 1,000 vehicles with the same base-VIN essentially the same year, make, model and other characteristics, the same point or points-of-impact and extent-of-damage cost $1,250 to repair, then vehicle number 1,001 should also cost $1,250 to repair, given that all the necessary parts can be reliably and cost-effectively acquired for the repair, and if the labor rates charged to repair the vehicle are standardized and the cost to repair the 1,001st vehicle should be substantially similar to the cost of the repair for the first 1,000 vehicles. Here the repair records for the vehicle 1000 teaches the second repair document and the repair procedures and the standardized labor rates charged to repair the vehicle teaches specifying instructions for repairing), 
wherein the second set of associated repair documents comprising updated individual repair documents from the first set of associated repair documents (See col. 13, lines 28-32 and col. 27, lines 46-50, the parts-list and repair entries are updated automatically as the user performs adjustments and the updates are presented to the user for review prior to being updated to the parts-list and repair entries; and the estimates and all of their specific information and user interactions such as adjustments to damaged parts, repair versus replace of certain parts, adjustment to labor hours, etc. will be added to the artificial intelligence database. Here the update and adjustments made to parts-list, repair entries and database teaches set of updated repair document to a previous set of the same or previous vehicle); 
updating the one or more associative relationships between the extracted first vehicle information, the individual repair documents of the second set of the associated repair documents, and the one or more damaged parts of the first vehicle by applying the data categorization model (See col. 11, lines 10-20 and col. 23, lines 5-10 and 42-49 and 55-57, it is that if 1,000 vehicles with the same base-VIN essentially the same year, make, model and other characteristics, the same point or points-of-impact and extent-of-damage cost $1,250 to repair, then vehicle number 1,001 should also cost $1,250 to repair, given that all the necessary parts can be reliably and cost-effectively acquired for the repair, and if the labor rates charged to repair the vehicle are standardized and the cost to repair the 1,001st vehicle should be substantially similar to the cost of the repair for the first 1,000 vehicles. Here the repair records for the vehicle 1000 teaches the second repair document and the repair procedures and the standardized labor rates charged to repair the vehicle teaches specifying instructions for repairing, while the 1001st the instant vehicle the first vehicle;
Further at col. 13, lines 28-32 and col. 27, lines 46-50, the parts-list and repair entries are updated automatically as the user performs adjustments and the updates are presented to the user for review prior to being updated to the parts-list and repair entries; and the estimates and all of their specific information and user interactions such as adjustments to damaged parts, repair versus replace of certain parts, adjustment to labor hours, etc. will be added to the artificial intelligence database. Here the update and adjustments made to parts-list, repair entries and database teaches set of updated repair document to a previous set of the same or previous vehicle.
Here the above adjustment or update of vehicle repair need to comply with the carrier guidelines database includes specific guidelines of each insurance carrier with regards to various aspects of the repair, including data of parts (recycled, after market and their percentages, for example) to be used for the repair, disallowable part categories, repair versus replace,  part certifications, … etc. and a parts-list that adheres to the vehicle's underlying insurance carrier's requirements is generated and insurance carrier’s guidelines with regard to vehicle repair teaches the data categorization model that determines relationship between repair document (data), parts for repair or replace the damaged part, and vehicle information and the generated parts-list that adheres to the vehicle's underlying insurance carrier's requirements teaches the records in a mapping dataset that associates the relationship is updated accordingly. 
In summary, based on the repair records of previous repairs of similar vehicle to update or adjustment of the instant vehicle repair, while all repairs need to comply with insurance guidelines that associate relationship between vehicle information, repair documents and parts list, and an update of the vehicle repair also update the relationship), 
wherein the updated associative relationship records replace the associative relationship records determined for the first set of associated repair documents stored in the mapping dataset (See col. 11, lines 10-20 and col. 23, lines 5-10 and 42-49 and 55-57, it is that if 1,000 vehicles with the same base-VIN essentially the same year, make, model and other characteristics, the same point or points-of-impact and extent-of-damage cost $1,250 to repair, then vehicle number 1,001 should also cost $1,250 to repair, given that all the necessary parts can be reliably and cost-effectively acquired for the repair, and if the labor rates charged to repair the vehicle are standardized and the cost to repair the 1,001st vehicle should be substantially similar to the cost of the repair for the first 1,000 vehicles. Here the repair records for the vehicle 1000 teaches the second repair document and the repair procedures and the standardized labor rates charged to repair the vehicle teaches specifying instructions for repairing, while the 1001st the instant vehicle the first vehicle; Further at col. 13, lines 28-32 and col. 27, lines 46-50, the parts-list and repair entries are updated automatically as the user performs adjustments and the updates are presented to the user for review prior to being updated to the parts-list and repair entries; and the estimates and all of their specific information and user interactions such as adjustments to damaged parts, repair versus replace of certain parts, adjustment to labor hours, etc. will be added to the artificial intelligence database. Here the update and adjustments made to parts-list, repair entries and database teaches set of updated repair document to a previous set of the same or previous vehicle. Here the above adjustment or update of vehicle repair need to comply with the carrier guidelines database includes specific guidelines of each insurance carrier with regards to various aspects of the repair, including data of parts (recycled, after market and their percentages, for example) to be used for the repair, disallowable part categories, repair versus replace,  part certifications, … etc. and a parts-list that adheres to the vehicle's underlying insurance carrier's requirements is generated and insurance carrier’s guidelines with regard to vehicle repair teaches the data categorization model that determines relationship between repair document (data), parts for repair or replace the damaged part, and vehicle information and the generated parts-list that adheres to the vehicle's underlying insurance carrier's requirements teaches the records in a mapping dataset that associates the relationship is updated accordingly); and
receiving a set of repair estimate records for a second vehicle, each repair estimate record specifying one or more damaged parts of the second vehicle (See col. 11, lines 10-20 and col. 23, lines 5-10 and 42-49 and 55-57, it is that if 1,000 vehicles with the same base-VIN essentially the same year, make, model and other characteristics, the same point or points-of-impact and extent-of-damage cost $1,250 to repair, then vehicle number 1,001 should also cost $1,250 to repair, given that all the necessary parts can be reliably and cost-effectively acquired for the repair, and if the labor rates charged to repair the vehicle are standardized and the cost to repair the 1,001st vehicle should be substantially similar to the cost of the repair for the first 1,000 vehicles. Here the repair records for the vehicle 1000 teaches the second repair document and the repair procedures and the standardized labor rates charged to repair the vehicle teaches specifying instructions for repairing, while the 1001st the instant vehicle the first vehicle; Further at col. 13, lines 28-32 and col. 27, lines 46-50, the parts-list and repair entries are updated automatically as the user performs adjustments and the updates are presented to the user for review prior to being updated to the parts-list and repair entries; and the estimates and all of their specific information and user interactions such as adjustments to damaged parts, repair versus replace of certain parts, adjustment to labor hours, etc. will be added to the artificial intelligence database. Here the update and adjustments made to parts-list, repair entries and database teaches set of updated repair document to a previous set of the same or previous vehicle. Here the above adjustment or update of vehicle repair need to comply with the carrier guidelines database includes specific guidelines of each insurance carrier with regards to various aspects of the repair, including data of parts (recycled, after market and their percentages, for example) to be used for the repair, disallowable part categories, repair versus replace,  part certifications, … etc. and a parts-list that adheres to the vehicle's underlying insurance carrier's requirements is generated and insurance carrier’s guidelines with regard to vehicle repair teaches the data categorization model that determines relationship between repair document (data), parts for repair or replace the damaged part, and vehicle information and the generated parts-list that adheres to the vehicle's underlying insurance carrier's requirements teaches the records in a mapping dataset that associates the relationship is updated accordingly.).
Adegan does not explicitly teach wherein the second vehicle is manufactured by a second manufacturer, and wherein second manufacturer is specified by second vehicle information.
However Mullen teaches wherein the second vehicle is manufactured by a second manufacturer (See [0117], determining a make and a model of second vehicle 102), and wherein second manufacturer is specified by second vehicle information (See [0114], various aspects indications of the (i) make of first vehicle 101).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Mullen's teaching with Adegan reference because Mullen is dedicated to determining total loss of a vehicle and, more particularly, predicting whether a vehicle is a total loss, Adegan is dedicated to determining the cost-effectiveness of each part for a given geographical location can aid in accomplishing the vehicle repair and estimate tasks in real-time or near real-time, and the combined teaching would have enabled Adegan to estimate and repair vehicles of different manufacturers at the same time.
Adegan in view of Mullen further teaches:
determining a second set of repair documents specifying instructions for repairing the one or more damaged parts of the second vehicle identified by the second repair estimate record based on the one or more updated associative relationships determined for the first vehicle (See Mullen: [0051]-[0052], vehicle repair information server 132 operated and/or made accessible by the insurance provider or by a third party or parties that collects, aggregates, or contributes vehicle repair information, such as information regarding cost(s) of parts and/or labor contributed by repair shops, collected from customers of repair shops and/or from the insurance provider and/or other insurance providers, etc.; and vehicle total loss determination system 100 including one instance of various components such as first vehicle 101, second vehicle 102, insurance provider server 126, vehicle characteristics information server 130, vehicle repair information server 132, etc., various aspects include vehicle total loss determination system 100 implementing any suitable number of any of the components. Here the aggregated data specifying the updated associative relationships determined for the first and the second vehicles), 
wherein the one or more damaged parts of the first vehicle correlate to the one or more damaged parts of the second vehicle (See Mullen: [0090], it is also indicated that a front of first vehicle 101 is damaged, it may be inferred or assumed (absent, for instance, sensor data from sensor(s) 108 to the contrary) that the front of first vehicle 101 struck the rear of second vehicle 102 (block 504).), and 
wherein each repair document of the second set corresponds to one or more damaged parts of the second vehicle (See Mullen: Fig. 1 and [0052], including one instance of various components such as first vehicle 101, second vehicle 102, insurance provider server 126, vehicle characteristics information server 130, vehicle repair information server 132, etc., various aspects include vehicle total loss determination system 100 implementing any suitable number of any of the components shown in FIG. 1 and/or omitting any suitable ones of the components shown in FIG. 1. The omitted components reads on the damaged parts); 
wherein a new associative relationship record is generated and stored in the mapping dataset for each determined repair document and the one or more damaged parts of the second vehicle (See Mullen: [0090], inferences or assumptions may be made based upon whether the crash is indicated to have occurred on private property (block 504). For instance, if the crash is indicated to have occurred on private property, such as a driveway or parking lot, and it is also indicated that a front of first vehicle 101 is damaged, it may be inferred or assumed (absent, for instance, sensor data from sensor(s) 108 to the contrary) that the front of first vehicle 101 struck the rear of second vehicle 102 (block 504). Such an inference or assumption may be based upon a known higher probability (e.g., as indicated by the data regarding vehicle crashes stored at insurance provider server 126) of damage to a front of a vehicle on private property occurring because the front-damaged vehicle rear-ended another vehicle (as opposed to, for instance, another vehicle having backed into the front of the front-damaged vehicle)).

As per claim 10, Adegan in view of Mullen teaches the method of claim 9, wherein the first vehicle information comprises a year, a make, a model, and an engine of the first vehicle, and wherein the second vehicle information comprises a year, a make, a model, and an engine of the second vehicle (See Mullen: [0027], the data indicative of make of the vehicle, the model of the vehicle, and/or the year of the vehicle. For instance, the image data and the make, model, and/or year of the vehicle may indicate whether at least a portion of an engine).

As per claim 11, Adegan in view of Mullen teaches the method of claim 10, wherein each repair document associated with the one or more parts specified by the first set of repair estimate records comprises a general title and a sub-title; and wherein each repair document associated with the one or more parts specified by the second set of repair estimate records comprises a general title and a sub-title (See Mullen: [0040], a party associated with first vehicle 101 (e.g., an owner) The party associated with first vehicle 101 may have insurance coverage with respect to first vehicle 101 as issued by an insurance provider. Vehicle ownership reads on vehicle tile and sub-title and the second vehicle is suggested to have such data similar to the first vehicle).

As per claim 12, Adegan in view of Mullen teaches the method of claim 11, wherein the corresponding repair document associated with the one or more parts specified by the second set of repair estimate records is determined by identifying relevant repair documents associated with the one or more parts specified by the first set of repair estimate records by comparing the general title and the sub-title of each repair document associated with the one or more parts specified by the first set of repair estimate records to each repair document associated with the one or more parts specified by the second set of repair estimate records (See [0040], a party associated with first vehicle 101 (e.g., an owner and/or driver of first vehicle 101). The party associated with first vehicle 101 may have insurance coverage with respect to first vehicle 101 as issued by an insurance provider.; Adegan: col. 42, claim 17, the predictive models indicate whether a part should be replaced or repaired based on the outcome of similarities or dissimilarities of one or more vectors calculated from data of prior repair estimates and prior probabilities created when evaluating the extent of damage to that part from a similar vehicle with a similar point-of-impact and a similar extent of damage.).

As per claims 1-4, the claims recite a system, comprising: a hardware processor (See Adegan: col. 3, lines 42-43, and processor that is capable of processing or executing software); and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor (See Adegan: col. 5, lines 1-3, a software application module contains one or more files that contains instructions to be executed by a computer) to perform a method comprising steps as recited in the methods of claims 9-12, respectively and rejected above under 35 U.S.C. § 103 as being unpatentable over Adegan in view of Mullen.
Therefore, claims 1-4 are rejected along the same rationale that rejected claims 9-12, respectively.

As per claims 5-8, the claims recite a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions (See Adegan: col. 5, lines 1-3, a software application module contains one or more files that contains instructions to be executed by a computer) to cause the hardware processor to perform the steps of the methods as recited in claims 9-12 above, respectively, and rejected under 35 U.S.C. 103 as unpatentable over Adegan in view of Mullen.
Therefore, claims 5-8 are rejected along the same rationale that rejected claims 9-12, respectively.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Conclusion
6.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
6.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 7, 2022